This cause coming on this day for further consideration, and it appearing that the Court overlooked and did not consider the petition of counsel for appellee for approval of compensation for legal services in connection with the appeal when heretofore entering its judgment therein and it further appearing that said petition is well *Page 210 
founded, it is ordered that pursuant to Subsection (a) of Section 34 of the Florida Workmen's Compensation Act a fee of $125.00 be and is hereby approved and allowed attorneys of record for appellee as compensation for their said services and that such sum become and be a lien on the compensation payments now due or hereafter to be paid claimant, or for her benefit; it is further ordered that the order and judgment of this Court entered in this cause on the 22nd day of November, 1940, be amended and revised in the respect herein set forth.
It is so ordered.
TERRELL, C. J., WHITFIELD, BROWN, BUFORD, CHAPMAN and THOMAS, J. J., concur.
Justice ADAMS not participating as authorized by Section 4687 Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.